Notice of Pre-AIA  or AIA  Status
Claims 26-45 remain for examination.  The amendment filed 2/2/21 amended claims 26, 30, 36, & 37.  The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments, see pages 6-10 of the amendment filed 2/2/21, with respect to the Singh and Durbin references have been fully considered and are persuasive.  The rejection of claims 26-45 under 35 USC 103 has been withdrawn. 
The objection to claims 37 & 38 are withdrawn as moot in view of Applicant’s amendment of the claim(s).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 36-45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 9,558,331. Although the claims at issue are not identical, they are not patentably distinct from each other because the 
Claim 36 of the instant application
Claim 1 of the ‘331 patent
36. A method, comprising: 

receiving, from a licensing server, a first license for a first medical device application and a second license for a second medical device application, wherein the first license and the second license are assigned to a site; 



receiving, from a first medical device associated with the site via a network for the site, a request to start a selected application at the first medical device, wherein the selected application requires a license to operate;




identifying, after receiving the request, a portion of the first license includes an applicable license to operate at least one feature of the selected application; 

transmitting, to the first medical device via the network, the at least the portion of the first license to form an inherited license, wherein the inherited license causes the first medical device to enable the at least one feature of the selected application; and 

causing the first medical device to start the selected application with the at least one feature.
1. A method comprising: 

receiving, at a computer in a medical environment for monitoring and operating a plurality of network enabled medical devices, an indication to start a selected application at the computer, wherein the selected application requires a license to operate and, at the time the indication is received, the selected application has a first license; 

determining, at the computer, that an applicable license to operate at least one feature of the selected application is available from at least a portion of a second license for another application at the computer, wherein the second license allows the other application to operate, and wherein the at least the portion of the second license is stored at the computer;

retrieving, by the computer, the at least the portion of the second license to form an inherited license; 



enabling, at the computer, the at least one feature of the selected application according to the inherited license; and 




starting, at the computer, the selected application with the at least one feature.


	Although the difference in verbiage seems extensive, substantively speaking the claims are quite similar in that both recite a medical device comprising one or more applications that require a license for operation, and updating [“inheriting”] functionality to augment the first license to allow for the operation of the requested feature.  The difference lies in the fact that the ‘331 patent places additional limitations as to the 
Claims 26-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 10,496,792. Although the claims at issue are not identical, they are not patentably distinct from each other for substantially similar reasons as discussed in the rejection of claims 36-45 supra.
Claim 26 of the instant application
Claim 1 of the ‘792 patent
26. A medical device system comprising: 

a processor; and a memory, wherein the processor and the memory are configured to perform operations comprising: 

receiving, from a licensing server, a first license for a first medical device application and a second license for a second medical device application, wherein the first license and the second license are assigned to a site; 



receiving, from a first medical device associated with the site via a network for the site, a request to start a selected application at the first medical device, wherein the selected application requires a license to operate;





identifying, after receiving the request, a portion of the first license includes an applicable license to operate at least one feature of the selected application; 



causing the first medical device to start the selected application with the at least one feature.


a processor; and a memory, wherein the processor and the memory are configured to perform operations comprising: 

receiving, at a first medical device, an indication to start a selected application at the first medical device, wherein the selected application requires a license to operate and, at the time the indication is received, the selected application has a first license, and wherein the first medical device is network enabled; 

determining, at the first medical device, that an applicable license to operate at least one feature of the selected application is available from at least a portion of a second license for another application at a second medical device, wherein the second license allows the other application to operate, and wherein the at least the portion of the second license is stored at the second medical device; 

retrieving, by the first medical device from the second medical device, the at least the portion of the second license to form an inherited license; 






starting, at the first medical device, the selected application with the at least one feature.


Although the difference in verbiage seems extensive, substantively speaking the claims are quite similar in that both recite a medical device comprising one or more applications that require a license for operation, and updating [“inheriting”] functionality to augment the first license to allow for the operation of the requested feature.  The difference lies in the fact that the ‘792 patent places additional limitations as to the source of the inherited license, i.e. the features incorporated into the first license come from a second license also installed on the medical device.  The corresponding claim of the instant application, although declaring the existence of a second license, otherwise makes no recitation that it is otherwise involved in the remaining steps of the method.  Dependent claims 27-35 are substantially similar to dependent claims 2-9 of the ‘792 patent and are similarly rejected. 

Allowable Subject Matter
Claims 26-45 are allowable over the prior art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS A GYORFI whose telephone number is (571)272-3849.  The examiner can normally be reached on 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


THOMAS A. GYORFI
Examiner
Art Unit 2435



/THOMAS A GYORFI/Examiner, Art Unit 2435                                                                                                                                                                                                        5/6/21

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435